DETAILED ACTION

Response to Amendment
Amendments, filed on May 6, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25 – 28, 30, 32, 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference Molander et al. (U.S. Patent App. No. 2006/0287634 A1) in view of Sherman et al. (U.S. Patent No. 4,941,236).
Molander et al. is relied upon as set forth in Paragraph No. 8 of the Office Action mailed on August 28, 2020.
Regarding the amended claim language, Molander et al. fails to disclose particles meeting the claimed size limitations.
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the particle size through routine experimentation, especially given the teaching in Sherman et al. (col. 3, lines 46 – 61) regarding the desire to utilize magnetic particles encompassing the claimed size range when used in magnetic clasps, fasteners, etc..  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Molander et al. in view of Sherman et al. as applied above, and further in view of IDS reference Maehashi (JP 61-137306 A).
Molander et al. and Sherman et al. are relied upon as described above.
Molander et al. and Sherman et al. fail to disclose wherein the magnetic bodies exert a repulsive force on each other (again noting that this would be an opposite magnetization due to the second surface being folded over onto itself to contact the first surface, as shown in Figures 5 and 6).
However, Maehashi teaches a similar magnetic clasp (“magnetic clip”) wherein the ability to clasp and unclasp is tailored by the use of both clasping mechanisms and magnetic repulsion for unclasping assistance.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Molander et al. in view of Sherman et al. to utilize repulsion (either as the only magnetic means in combination with mechanical connections or in combination with magnetic clasping means) as taught by Maehashi, since such concept of using both attracting and .

Claims 21, 25 – 30, 32, 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molander et al. in view of Sherman et al. as applied above, and further in view of one or more of Mann et al. (U.S. Patent App. No. 2012/0240525 A1), Ging et al. (U.S. Patent App. No. 2009/0101141 A1), and/or Hegenbart et al. (U.S. Patent App. No. 2017/0133139 A1).
Molander et al. and Sherman et al. are relied upon as described above.
Neither of the above disclose using diamagnetic or paramagnetic material as at least a surface portion of the second planar surface, however the Examiner notes that this limitation is optional given the ‘and/or’ clause; i.e. a ‘second substrate’ _instead of_ the diamagnetic or paramagnetic material reads on the present claim.
However, the prior art as exemplified by Mann et al. (at least Paragraph 0026), Ging et al. (at least Paragraphs 0255 – 0257), and/or Hegenbart et al. (at least Paragraph 0039) all teach that it is well established in the magnetic fastener art that using ferromagnetic, diamagnetic or paramagnetic materials as part of the fastening means provides functionally equivalent magnetic fastening ability with a ferromagnetic first fastening element.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Molander et al. in view of Sherman et al. to a second planar surface being either diamagnetic or paramagnetic as taught by one or more of Mann et al., Ging et al., and/or Hegenbart et al., since such a material provides magnetic attractive force to the first planar surface upon closure, thereby producing the desired (and disclosed) fastening feature.
Regarding claim 29, the Examiner takes Official Notice that this feature is merely an obvious variant in the art, as exemplified by the art rejection applied immediately hereabove.


Response to Arguments
The rejection of claims under 35 U.S.C § 102(a)(1) – Molander et al.
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. the particle size requirements) no longer anticipated by the above noted rejection.

The rejection of claims under 35 U.S.C § 103(a) – Molander et al. in view of Sherman et al.
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that Molander et al. fails to disclose a second planar surface comprising a diamagnetic or paramagnetic material.  In response, the Examiner notes that the wording of the present claim does not require this limitation as it is cast as “and/or” with simple a “second substrate”.  I.e. a “second substrate” reads on the claimed limitations and has no such requirements of comprising a diamagnetic or paramagnetic material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. particle size limitations) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 30, 2021